On Rehearing.
MERRILL, Justice.
Appellants state that the only purpose of asking for a rehearing is to request an extension of our opinion to cover points which we did not decide on original deliverance.
We held that the claims of appellants relative to the $5,500 Victory Loan notes and the use of the proceeds from the sale of the Bibb Street property for the preservation and maintenance of other property were barred by the statute of nonclaim. Appellants concede that our decision is controlling as to them, but state that “it would not be controlling against a claim filed by *513a minor heir of William Marks against this estate.” Such a claim has been filed by a minor acting by his guardian.
Admittedly, a decision on the questions of whether Guy R. Brightwell committed devastavits when he (a) used the proceeds of the sale of the Bibb Street property for the improvement of the Birmingham real estate, and (b) used the proceeds of the Victory Loan notes in satisfaction of the legacy to the Working Woman’s Home, will expedite the settlement of the estates and avert a suit to have the same question decided which has already been argued before us. Appellees also agree that these questions should be answered.
We, therefore, conclude that our original opinion should be extended to hold that Brightwell did not commit devastavits when he (a) used the proceeds of the sale of the Bibb Street property for the improvement of the Birmingham real estate, and (b) used the proceeds of the Victory Loan notes in satisfaction of the legacy to the Working Woman’s Home.
LAWSON, STAKELY and GOODWYN, JJ., concur.